Exhibit 10.52

 

 

Long-Term Incentive Award Overview

 

 

LOGO [g2595180001.jpg]

2016 Long-Term Incentive Compensation Plan

February 2017 Grants

Senior Executives (Bands A-B and Other Category 1 Covered Executives)

There are three primary components of compensation at Fifth Third Bank: Base
salary, Variable Compensation (VC), and Long-Term Incentive Compensation (LTI).
The following pages, the Fifth Third Bancorp 2014 Incentive Compensation Plan
(“Plan”) and the applicable award agreements provide key details of the 2016 LTI
program for awards granted in February 2017. Please review this information
carefully to understand how this element of your compensation will be awarded
and delivered.

Compensation Philosophy at Fifth Third Bank

Fifth Third Bank pays for performance, both on an individual and a group basis
(i.e., division or region). We structure our market-based compensation programs
to target pay at the median of our peers for median performance and to provide
upside and downside for performance above and below median. We expect that our
highest performers will receive a significantly larger share of incentive and
long-term incentive awards with the lowest performers receiving little to no
awards.

Eligibility and Participation

Each year, the Human Capital and Compensation Committee approves awards for
participants based on competitive award levels and each participant’s impact on
the growth and success of Fifth Third. Awards to be granted in 2017 will be
delivered as illustrated in the following chart:

 

Band  

Performance 
Shares 

 

 

Restricted 
Stock 
Units 

 

 

Stock
Appreciation
Rights

 

Bands A-B & Other Category 1 Covered Executives   45%   40%   15%

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.    1



--------------------------------------------------------------------------------

 

 

Long-Term Incentive Award Overview

 

 

 

2017 Performance Share Awards

Performance Shares – An Overview:

A Performance Share is a long-term incentive compensation vehicle granted
pursant to the Plan that gives participants the opportunity to receive a value
subject to achievement of specific performance goals tied to the grant. The
grant remains subject to forfeiture over a multi-year performance period with
shares earned based on achievement of the pre-determined performance metrics and
goals set forth below.

The Performance Period for Performance Shares is three years. For grants made in
February 2017 the Performance Period will run from Jan. 1, 2017, to Dec.31,
2019, with payout, if any, occurring in February 2020 (as also outlined in the
Award Agreement).

Performance Definitions and Goals:

For Performance Shares, there are four performance criteria that are measured
and assessed before any shares are earned: a core performance metric of Return
on Average Common Equity (ROACE), a modifier metric of Efficiency Ratio, a
threshold goal in Return on Tangible Common Equity (ROTCE) and the individual
Risk Performance Evaluation. ROACE and the Efficiency Ratio are used to
determine payout levels, and the ROTCE and Risk Performance Evaluation are used
to determine whether portions of grants should be forfeited. Each metric and how
it is measured is described below:

Return on Average Common Equity (ROACE)

The core performance metric for Performance Shares is Return on Average Common
Equity (ROACE). Fifth Third Bancorp’s ROACE is measured against the Bank’s peer
group as follows:

  •   BB&T Corporation.

  •   Citizens Financial Group.

  •   Comerica Incorporated.

  •   Huntington Bancshares Incorporated.

  •   KeyCorp.

  •   M&T Bank Corporation.

  •   PNC Financial Services Group, Inc.

  •   Regions Financial Corporation.

  •   SunTrust Banks Inc.

  •   U.S. Bancorp.

  •   Zions Bancorporation.

ROACE Calculation: The number of performance shares earned is dependent upon the
ROACE achieved by Fifth Third Bancorp during the Performance Period commencing
Jan. 1, 2017, and ending Dec. 31, 2019, relative to the Peer Group set forth
above. For this purpose, ROACE is calculated as cumulative adjusted net income
available to common shareholders divided by average adjusted Bancorp common
shareholders’ equity during the Performance Period. Adjusted net income
available to common shareholders shall be determined based upon reported
financial results for each of the three fiscal years during the Performance
Period, adjusted to exclude the following items:

  •   gains or losses on sale of held to maturity and available for sale
securities,

  •   merger-related and restructuring charges,

  •   sale or disposition of assets,

  •   early debt extinguishment charges,

  •   significant legal and regulatory settlements,

  •   other-than-temporary impairment charges, and

  •   other non-recurring items that are generally considered as non-core by
Fifth Third Bank’s sell side analyst community.

Average adjusted Bancorp common shareholders’ equity shall be determined based
upon reported financial results for each of the three fiscal years during the
Performance Period, adjusted to exclude accumulated other comprehensive income.

 

Confidential   2



--------------------------------------------------------------------------------

 

Long-Term Incentive Award Overview

 

 

The tax rate applied to adjustments for purposes of calculating net income
available to common shareholders will be 35 percent over the Performance Period,
but will be modified if the U.S. corporate federal tax rates change during the
Performance Period in accordance with the published Internal Revenue Service
U.S. Corporation Tax Brackets & Rates.

ROACE for Fifth Third Bancorp and peers shall be calculated by Fifth Third’s
Investor Relations department, with oversight and review by Fifth Third’s
Internal Audit division.

At the end of the three-year Performance Period, cumulative adjusted results for
Fifth Third Bancorp and the peer institutions listed above will be stack ranked
and the performance level payout based on ROACE will be determined according to
the payout grid below.

Prior to payment, the Human Capital and Compensation Committee of the Board of
Directors will certify the results achieved and will retain the ability to
reduce the payout percentage at its discretion.

Efficiency Ratio

Efficiency Ratio is cumulative adjusted noninterest expense for the Performance
Period divided by cumulative adjusted revenue for such period based on reported
financial results. The revenue adjustments exclude the same items as ROACE over
the Performance Period. The Efficiency Ratio Performance Goal acts as a
threshold goal and is applied following the end of the Performance Period.

The Efficiency Ratio Performance Goal works such that regardless of the
percentage payout determined by the ROACE calculation, in order for the payout
percentage to be above 100 percent, the average annual Efficiency Ratio during
the Performance Period must be less than 68 percent. If the Human Capital and
Compensation Committee certifies that average Efficiency Ratio during the
Performance Period is higher than 68 percent, the maximum payout percentage for
Performance Shares will be 100 percent.

Payout Grid

 

  Fifth Third Peer Institution Rank    Payout Percentage      1    150%      2
   150%      3    150%      4    138%      5    125%      6    113%      7   
100%      8    75%      9    50%      10    0%      11    0%      12    0%   

For example: If Fifth Third Bancorp’s three-year cumulative ROACE performance
places Fifth Third as the 5th best among peer banks and the Efficiency Ratio is
less than 68 percent, the 2017 performance share award will pay out at 125
percent. In this example, if Efficiency Ratio was higher than 68 percent, payout
would be capped at 100 percent.

Performance Shares Earned

Following the end of the Performance Period, the Committee shall determine the
level of ROACE and Efficiency Ratio achieved during the Performance Period and
will certify results as such. The actual number of Performance Shares earned, if
any, will be determined by multiplying the participant’s number of granted
Performance Shares by the percentage payout result according to the ROACE payout
grid reduced as appropriate by the Efficiency Ratio.

 

Confidential   3



--------------------------------------------------------------------------------

 

Long-Term Incentive Award Overview

 

 

The number of performance shares that will be earned are subject to additional
performance-based vesting provisions discussed in the “Additional Information
for all Types of LTI” section. It is possible earned shares can be further
reduced for failure to meet these additional provisions.

Except as otherwise provided herein, participants must be employed by Fifth
Third on the distribution date in order to earn any Performance Shares.

Distribution

Participants shall receive a number of shares of Fifth Third Bancorp stock equal
to the number of Performance Shares earned within 70 days following the end of
the Performance Period (or, if later, the date on which it has been determined
the extent to which the Performance Goals have been met). It is expected that
the Committee will certify performance for Performance Shares in February 2020.
The distribution of stock shall be net of any applicable taxes that Fifth Third
is required to withhold. The Plan Administrator shall reduce an appropriate
portion of the Fifth Third stock otherwise distributable to a participant to
satisfy the withholding liability.

Please note that at this time the IRS allows employers to withhold only a
statutory minimum amount of taxes. Tax withholding rates cannot be increased.

Impact of Termination

Except as otherwise provided below or in the Award Agreement, if the employment
or service of a participant terminates for any reason other than death,
disability, as defined in the Plan, or retirement or after the Performance
Period but prior to distribution date, all Performance Shares shall be forfeited
and no payment shall be made with respect thereto.

Participants who terminate employment during the Performance Period due to death
or disability as defined in the Plan shall earn Performance Shares determined
by: (i) multiplying the participant’s number of Performance Shares granted by
the participant’s number of full months of service during the Performance Period
divided by the number of full months in the Performance Period, (ii) and then
multiplying by the appropriate percentage payout set forth in the Performance
Level grid above (reduced as needed by the Efficiency Ratio threshold and any
portion forfeited due to failure to meet ROTCE and Risk Performance Evaluation
Goals).

Participants who retire, as defined in the LTI Overview “Additional Information
for All Types of LTI” section below, shall continue to be eligible to receive
Performance Shares as set forth in Performance Shares Earned section above as if
the participant remained employed through the distribution date; provided
however, that following retirement, participant’s Performance Shares shall not
be subject to forfeiture based upon a Risk Performance Evaluation rating for any
full calendar year in which participant did not work through Dec. 31.

 

Confidential   4



--------------------------------------------------------------------------------

 

Long-Term Incentive Award Overview

 

 

2017 Restricted Stock Unit Grants

Restricted Stock Units – An Overview

A Restricted Stock Unit (RSU) granted pursuant to the Plan is a long-term
incentive vehicle that gives a participant a conditional right to Fifth Third
Bancorp common stock following a multi-year vesting period. The units are
considered “restricted” or “conditional” until they vest.

Restricted Stock Unit Vesting (also referred to as “Distribution”)

On the anniversary of the grant date over a three-year vesting period, one-third
of your Restricted Stock Unit grant will vest. On the vesting date (or,
“distribution date”), one-third of the granted units convert to Fifth Third
Bancorp common stock and shares are issued and registered in each participant’s
name by the Bancorp. These shares are delivered to the participant’s Fidelity
Brokerage Account net of any applicable taxes that Fifth Third is required to
withhold. The Plan Administrator shall reduce an appropriate portion of the
Fifth Third stock otherwise distributable to satisfy the withholding liability,
unless an election is made on Fidelity’s website to pay the tax obligations with
cash available in the particpant’s Fidelity brokerage account. If the cash
election is chosen, there must be enough cash in the brokerage account to cover
the entire tax obligation owed one full week before the vest date. Please the
that at this time the IRS allows employers to withhold only statutory minimum
amount of taxes. Tax withholding rates cannot be increased.

The number of RSUs that vest each year are subject to additional
performance-based vesting provisions discussed in the “Additional Information
for All Types of LTI” section.

Dividend Equivalents

Although Restricted Stock Units are not eligible to receive actual dividend
payments, Fifth Third will pay dividend equivalent payments each time a dividend
is declared (typically quarterly). The amount of dividend equivalents received
will be determined by multiplying a participant’s total number of unvested RSUs
by the stated dividend amount. Dividend equivalents are paid in cash through
payroll and are included in the next paycheck following the dividend’s payable
date.

Impact of Termination

Except as otherwise provided below or in the Award Agreement, if the employment
or service of a participant terminates for any reason other than death,
disability or retirement, all unvested Restricted Stock Units shall be forfeited
and no distribution shall be made with respect thereto.

Participants who terminate employment due to death or disability as defined in
the Plan shall immediately vest in all unvested Restricted Stock Units upon
death or disability. Distribution of the shares of Fifth Third Common Stock will
be made following such date.

Participants who retire, as defined in the “Additional Information for All Types
of LTI” section, shall continue to vest in Restricted Stock Units and
distribution of shares of Fifth Third Common Stock shall be made on the
applicable annual vesting dates.

 

Confidential   5



--------------------------------------------------------------------------------

 

Long-Term Incentive Award Overview

 

 

2017 Stock Appreciation Rights

Stock Appreciation Rights - An Overview

A Stock Appreciation Right Award (SAR) is a long-term incentive vehicle granted
pursuant to the Plan that gives a Participant a conditional right to receive
Fifth Third common stock of a value equal to any appreciation in the value of
Fifth Third common stock between the Grant Date of the award and the date the
Stock Appreciation Right is exercised following vesting.

Stock Appreciation Rights Vesting

Stock Appreciation Rights will vest in equal installments over the multi-year
period set forth in the Award Agreement. Stock Appreciation Rights granted in
February 2017 will vest in one-third increments over three years.

The number of SARs that vest each year are subject to additional
performance-based vesting provisions discussed in the “Additional Information
for All Types of LTI” section.

Exercise of Stock Appreciation Rights

Participants holding vested Stock Appreciation Rights may initiate an exercise
at netbenefits.fidelity.com indicating the number of Stock Appreciation Rights
they would like to exercise. At exercise, stock is received at a value equal to
the appreciation of the stock from the grant date to the date the rights are
exercised. Stock Appreciation Rights are payable and settled in stock net of
applicable taxes at the time of exercise.

 

 

Stock Appreciation Rights: Sample Exercise

 

         

The example at right shows the potential value of your Stock Appreciation Rights
assuming that:

   Assumptions:            Calculation:                   Market value per share
at exercise date     $20  

•  You are granted 500 stock appreciation rights in February 2017.

 

•  The grant price is $10 (fair market value on the date of your grant).

 

•  You are 100 percent vested in 2020 (1/3 vests every year over three years).

 

•  You exercise 500 stock appreciation rights when the stock is valued at $20
per share.

   SARs granted     500      Exercise price     $10      Exercise price     $10
     Increase in value per share     $10      Exercise date     5/20/2021     
Number of SARs     500      Market value per share at exercise date     $20     
Total gain ($10.00x500)     $5,000      SARs exercised     500      Taxes
withheld (35%)     $1,750      Tax rate     35%      Gain net of taxes    
$3,250                  

Number of shares to employee ($3,250/$20)

 

    162*  

*In the event of fractional shares, the participant will receive cash equivalent
to the fractional share value deposited into his/her Fidelity account.

The above is for illustration purposes only and not a guarantee of future stock
price appreciation.

 

Confidential   6



--------------------------------------------------------------------------------

 

Long-Term Incentive Award Overview

 

 

Grant Expiration Date

Each unexercised Stock Appreciation Right shall expire upon the 10th anniversary
of its Grant Date set forth in the Award Agreement.

Impact of Termination

Except as otherwise provided herein or in the Award Agreement, if the employment
or service of a participant terminates for any reason, a participant shall have
90 days from the separation date to exercise any vested Stock Appreciation
Rights held as of the separation date.

Except as otherwise provided herein or in the Award Agreement, if employment or
service of a participant terminates for any reason other than death, disability
or retirement, all unvested Stock Appreciation Rights shall be forfeited and no
payment shall be made with respect thereto.

Participants who terminate employment due to death or disability as defined in
the Plan may immediately exercise all Stock Appreciation Rights granted to
participant (whether or not vested and exercisable as of the date of death or
disability) on or before the expiration date set forth in the Award Agreement.

Participants who retire, as defined in the “Additional Information for All Types
of LTI” section, shall continue to vest in Stock Appreciation Rights on the
applicable vesting dates. Such awards shall be exercisable following the
applicable vesting dates until the expiration dates.

How many SARs will I receive?

Each SAR is assigned an economic value based on the stock price at the time of
grant, as well as other factors including the term of the SAR, shares available
for awards and the volatility of Fifth Third stock. For example, for awards
granted in February 2017, the economic value assigned was $8.55. An individual
receiving a long-term incentive award of $100,000, 15 percent of that award
($15,000) was delivered in SARs. The number of SARs representing that $15,000 of
value was calculated in this way: $15,000 dividend by $8.55 equals 1,754 SARs.

 

Confidential   7



--------------------------------------------------------------------------------

 

Long-Term Incentive Award Overview

 

 

An Overview of Performance Shares, Restricted Stock and Stock Appreciation
Rights

The following is an overview of the key characteristics of each award type:

 

Feature

   Performance Shares    Restricted Stock Units    Stock Appreciation Rights

Definition

   A performance share is a long-term incentive compensation vehicle that vests
over a multi-year period, and derives value based on achievement of
predetermined long-term performance objectives.    Restricted stock units are
equivalent to shares of common stock that cannot be sold until the vesting
restrictions lapse.    A stock appreciation right (SAR) is not an actual share
of stock but rather the right to receive stock of a value equal to the
appreciation of the stock from the grant date to the date the stock appreciation
right is exercised.

Value

   The value of the performance shares will be based on the achievement of the
performance goals.    The value of the unit equals the stock’s market price.   
When you exercise your stock appreciation rights, you will receive shares equal
to the difference between the value at grant and the then current fair market
value.

Vesting

   Vesting of performance shares is three years. The performance period is Jan.
1, 2017-Dec. 31, 2019.    Vesting of your restricted stock units may vary by
grant. For the 2017 annual grant, restricted stock will vest 1/3 per year over
three years on the anniversary of the grant date.    Vesting of your stock
appreciation rights may vary by grant. For the 2017 annual grant, stock
appreciation rights will vest 1/3 per year over three years on the anniversary
of the grant date.

Grant Price

   Not applicable    Not applicable    The closing price of the stock on the
date of grant.

Grant Term

   Not applicable    Not applicable    10 years from the date of the grant.

Dividends

   You are not eligible to receive dividends on unvested performance shares.   
You are eligible to receive dividend equivalents on your unvested shares.    You
are not eligible to receive dividends on your unexercised SARs.

Voting Rights

   You do not have voting rights on your performance shares.    You do not have
voting rights on your unvested restricted stock units.    You do not have voting
rights on your stock appreciation rights.

Taxation

   You are subject to tax on the market value of the award on the vesting date.
   You are subject to tax on the market value of the award on the vesting date.
Dividend equivalents on unvested shares are subject to ordinary income tax.
Taxes are reflected on your pay statements and W-2.    You are subject to tax on
the increase in value between the grant date and the date on which you exercise
your stock appreciation rights. Taxes are reflected on your pay statements and
W-2.

Transactions1 (subject to insider trading restrictions and market conditions)

  

Upon vesting, you can:

•    Hold the shares.

•    Sell the shares.

•    Transfer the shares.

  

Upon vesting, you can:

•    Hold the shares.

•    Sell the shares.

•    Transfer the shares.

  

Upon vesting, you can:

•    Exercise the Stock Appreciation Rights, prior to expiration.

•    Hold or sell any shares that are paid to you as stock.

•    Transfer any shares that are paid to you as stock.

1 Executives not designated as Section 16 officers are required to retain 50% of
the net after tax shares received from stock appreciation right exercises and
restricted stock vests until the ownership guidelines are met. Executives
designated as Section 16 officers are required to retain 100% of net after tax
shares received from stock appreciation right exercises and restricted stock
vests until the ownership guidelines are met. Please note that all shares
obtained from awards made under any one of Fifth Third’s Incentive Compensation
Plans apply to this requirement, regardless of when an individual became an
executive or a Section 16 officer.

 

Confidential   8



--------------------------------------------------------------------------------

 

Long-Term Incentive Award Overview

 

 

Additional Information for

All Types of LTI

Accepting Your Award

Participants will receive an internal email communication containing a link to
accept the award that has been communicated as part of the compensation
communication process. Awards must be accepted by following the instructions
contained within that email within six weeks of the email date.

Performance-based Vesting Applicable to all Awards

Adjusted Return on Tangible Common Equity (ROTCE)

ROTCE means the adjusted return on tangible common equity of Fifth Third
Bancorp. Returns are calculated as cumulative adjusted net income available to
common shareholders for the three fiscal years during the Performance Period
divided by average tangible common equity (TCE). TCE is calculated as the
weighted average sum of reported average Bancorp shareholder’s equity less
average preferred stock, goodwill, and intangible assets, other servicing rights
(excluding mortgage servicing rights) and accumulated other comprehensive income
for each of the three fiscal years during the Performance Period.

Adjusted net income available to common shareholders shall be determined based
upon reported financial results for each of the three fiscal years during the
Performance Period, adjusted to exclude the following items:

  •   gains or losses on sale of held to maturity and available for sale
securities,

  •   merger-related and restructuring charges,

  •   sale or disposition of assets,

  •   early debt extinguishment charges,

  •   significant legal and regulatory settlements,

  •   other-than-temporary impairment charges, and

  •   other non-recurring items that are generally considered as non-core by
Fifth Third Bank’s sell side analyst community.

The tax rate applied to adjustments for purposes of calculating net income
available to common shareholders will be 35 percent over the Performance Period,
but will be modified if the U.S. corporate federal tax rates change during the
Performance Period in accordance with the published Internal Revenue Service
U.S. Corporation Tax Brackets & Rates.

ROTCE (determined in the same manner for all award types) for Fifth Third
Bancorp for the fiscal year ending immediately prior to the anniversary date of
the grant must meet or exceed 2 percent. If the ROTCE threshold is not met in
any one of the three years during the vesting period (2018, 2019, 2020),
one-third of the Performance Share grant will be forfeited and one-third of the
RSU and the SAR grants may be forfeited at the Human Capital and Compensation
Committee’s (the Committee) discretion. In addition, the Committee has
discretion to forfeit up to 100 percent of all unvested grants of any type.

Individual Annual Risk Performance Evaluation

The vesting of LTI is also subject to an individual risk management performance
vesting condition. A participant’s individual Annual Risk Performance Evaluation
is completed by the chief risk officer of Fifth Third Bancorp. For any fiscal
year ending during the vesting period for which a Participant receives a rating
less than “Achieves” on the annual Risk Performance Evaluation, the Committee
has the discretion on an individual case-by-case basis to forfeit up to 100
percent of the Performance Shares, and unvested RSUs and SARs. In making its
decision, the Committee will take into consideration the magnitude of the event
and the accountability level of the participant.

 

Confidential   9



--------------------------------------------------------------------------------

 

Long-Term Incentive Award Overview

 

 

Designation of a Beneficiary

Beneficiaries must be designated in two separate places:

At Fifth Third Bank:

You may designate a person or persons to receive any rights to which you would
be entitled under the plan in the event of your death. These rights will apply
to your unvested/unexercised LTI grants only. If you fail to designate a
beneficiary, then your estate shall be deemed to be the beneficiary. To
designate a beneficiary, go to HR Direct Online > Benefits > Enrollment >
Anytime Events and click on the Long-Term Incentive Compensation Beneficiary
link.

At Fidelity:

You also are able to designate a beneficiary at Fidelity for awards that have
been distributed to your Fidelity brokerage account. This allows a person or
persons to receive all of the proceeds of your Fidelity brokerage account,
including vested Fifth Third shares, in the event of your death. If a
Participant chooses not to designate a beneficiary, the estate shall be deemed
to be the beneficiary even if you have designated a beneficiary for your
unvested LTI awards through HR Direct. To designate a beneficiary at Fidelity,
visit Fidelity. com > Customer Service > Update Your Profile > Beneficiaries.
Then, complete the steps that follow.

Non-transferability

LTI awards may not be assigned, transferred or pledged in any manner, and may be
exercised only by a Participant during his or her lifetime. In the event of a
participant’s death, the beneficiary (or, if none, the estate) shall have the
right to exercise any stock appreciation rights or sell any restricted stock
held by the participant at death in accordance with Plan terms.

Resignation

If a participant voluntarily terminates employment as a Fifth Third employee,
all outstanding Performance Shares, RSUs and all unexercised Stock Appreciation
Rights (vested or unvested) will be forfeited and canceled; provided however,
that the participant will have 90 days following the separation date to exercise
any vested Stock Appreciation Rights. Moreover, a voluntary termination by an
employee who meets the definition of retirement shall be treated as set forth in
the “Retirement” section.

Retirement

Retirement means voluntary termination of employment as a Fifth Third employee
by a participant who is at least 55 years of age, who also has completed five or
more years of consecutive service, and for whom the combination of age and years
of service is greater than or equal to 65. Upon retirement, Fifth Third consents
to a participant becoming an employee or director of, or a consultant or advisor
to, another financial institution, so long as participants continue to comply
with any applicable agreements containing covenants pertaining to confidential
information or non-solicitation of customers or employees.

NOTE: For the purposes of Stock Appreciation Rights; anyone meeting age 50 with
five or more years of consecutive service, and for whom the combination of age
and years of service is greater than or equal to 60, will be able to retain
their VESTED stock appreciation rights for the full remaining term of the grant.

Impact of Awards on Other Terms and Conditions of Employment

The granting of an award is at the sole discretion of Fifth Third. Fifth Third
is not obligated to make any award or permit any award to be made in the future.
Nothing in these awards constitutes an obligation or guarantee with respect to
the value of any award.

By accepting an award grant, you will also be accepting and entering into the
Confidential Information and Non-Solicitation Agreement attached to your award
agreement. Please be sure to read and understand this agreement prior to
accepting your award.

Grant Notification

Your manager will communicate your award amount(s) and award vehicles. Awards
and award vehicles will be housed at Fidelity Investments. You will receive an
email, typically by the first week of March, with a link to accept your award(s)
at www.netbenefits.fidelity.com.

 

Confidential   10



--------------------------------------------------------------------------------

 

 

Long-Term Incentive Award Overview

 

 

 

Finding the Plans

A general description of the tax effect of this award is included in the
prospectus for Fifth Third’s equity compensation plans. You can locate the 2014
Incentive Compensation Plan and the 2014 Incentive Compensation Plan Prospectus
by logging on to your Fidelity account at www.netbenefits.fidelity.com. They
also can be found in the initial email communication for grant acceptance and on
our internal HR Info Center (HR Direct > HR Info Center > Document Library >
Benefits).

Stock Ownership Guidelines

Stock ownership guidelines vary by salary band.

 

Executive Band   

Stock Ownership Guideline

 

Multiple of Base Salary

A    6x B1    3x B2    2x Section 16 C    2x

Executives not designated as Section 16 officers are required to retain 50
percent of the net after tax shares received from stock appreciation right
exercises and restricted stock vests until the ownership guidelines are met.
Executives designated as Section 16 officers are required to retain 100 percent
of net after tax shares received from stock appreciation right exercises and
restricted stock vests until the ownership guidelines are met.

Please note that all shares obtained from awards made under any one of Fifth
Third’s Incentive Compensation Plans apply to this requirement, regardless of
when an individual became an executive or a Section 16 officer.

Ownership will include shares owned individually and by immediate family
members, restricted stock not yet vested, shares held in the 401(k) plan, shares
held in the employee stock purchase plan and shares held in the nonqualified
deferred compensation plan.

Executives have up to five years to achieve the share ownership requirements
highlighted above.

Non-employee directors and Section 16 executive officers are prohibited from
engaging in speculative trading or hedging strategies with respect to Fifth
Third Bancorp securities. Any hedged shares are excluded from the calculation of
executive officers’ ownership levels when analyzing progress towards meeting the
stock ownership guidelines.

 

Note: All executive compensation plans, including the Long-Term Incentive
Compensation Plan, are automatically amended as necessary to comply with
requirements and/or limitations under Company policy, any laws, rules,
regulations, or regulatory agreements up to and including revocation of the
award.

-The 2014 shareholder-approved Incentive Compensation Plan governs all awards.
This material is an overview for reference.

 

Confidential   11